            Case 2:19-mj-00394-NJK Document 56 Filed 06/19/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Justin Lee Tripp

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00394-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                                 MOTION DEADLINE
13          v.
                                                                   (Fourth Request)
14   JUSTIN LEE TRIPP,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Justin Lee Tripp, that
21   the time within which the defendant may refile his motion to compel, currently set for June 19,
22   2020, be vacated and continued to a date and time convenient to the Court, but no sooner than
23   thirty (30) days.
24          This Stipulation is entered into for the following reasons:
25          1.      The defendant requests additional time to continue his investigation. Further, the
26   parties are engaged in negotiations which may obviate the need for such a motion.
         Case 2:19-mj-00394-NJK Document 56 Filed 06/19/20 Page 2 of 3




 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the fourth request for a continuance of the motion to compel refile.
 4        DATED this 19th day of June, 2020.
 5
 6   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 7
 8     /s/ Kathryn C. Newman                         /s/ Kimberly M. Frayn
     By_____________________________               By_____________________________
 9   KATHRYN C. NEWMAN                             KIMBERLY M. FRAYN
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           Case 2:19-mj-00394-NJK Document 56 Filed 06/19/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-mj-00394-NJK
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     JUSTIN LEE TRIPP,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the motion to compel refile currently due on

11                                                      July 24, 2020.
     Friday, June 19, 2020, be vacated and continued to ________________.

12          DATED this
           DATED: June ___ day
                         19,   of June, 2020.
                             2020.
13
14
                                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
